Order entered October 1, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00844-CV

                          IN THE INTEREST OF G.A.L., A CHILD

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 85844

                                          ORDER
       Before the Court is appellant’s September 27, 2019 motion for an extension of time to

file her brief on the merits. We GRANT the extension and extend the time to October 17, 2019.

As this is an accelerated appeal involving the termination of parental rights, further extension

requests will be disfavored.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE